
	
		II
		110th CONGRESS
		2d Session
		S. 3027
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish a program to provide college coaches to low- and middle-income
		  high-achieving high school students.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coaching Our Adolescents for
			 College Heights Act or the COACH Act.
		2.PurposeThe purpose of this Act is to recruit and
			 train recent graduates of 4-year institutions of higher education, and place
			 the graduates in high schools, to increase the number of low- and middle-income
			 high-achieving high school students who are entering and succeeding at a
			 college that is appropriate for their level of academic achievement, by—
			(1)building a strong college-going culture for
			 all students in those high schools; and
			(2)working with
			 cohorts of low- and middle-income high-achieving high school students
			 to—
				(A)provide guidance
			 to ensure the students enroll and succeed in courses for college-bound
			 students; and
				(B)provide intensive
			 support during the college search and application processes.
				3.ProgramThe National and Community Service Act of
			 1990 is amended by inserting after section 198D (42 U.S.C. 12653d) the
			 following:
			
				198E.COACH pilot
				program
					(a)DefinitionsIn
				this section:
						(1)Graduation
				rateThe term graduation rate means the percentage
				described in section 1111(b)(2)(C)(vi) of the Elementary and Secondary
				Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(ii)).
						(2)High-achieving
				high school studentThe term high-achieving high school
				student means a high school student who scores in the top 50 percent of
				students on a student academic assessment described in section 1111(b)(3) of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6311(b)(3)).
						(3)High
				schoolThe term high school means a secondary school
				in which the—
							(A)entering grade of
				the school is not lower than grade 9; and
							(B)highest grade of
				the school is—
								(i)grade 12;
				or
								(ii)in the case of a
				secondary school approved by a State to issue a regular diploma concurrently
				with a postsecondary degree or with not more than 2 years worth of
				postsecondary academic credit, grade 13.
								(4)Low-income
				studentThe term low-income student has the meaning
				given the term in section 1821 of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6561).
						(5)Middle-income
				studentThe term middle-income student means a
				student from a family with a household income that is not more than 100 percent
				of the State median family income by family size, as measured by the Bureau of
				the Census.
						(b)COACH pilot
				program
						(1)In
				generalThe Corporation shall award a contract to a nonprofit
				organization to plan and implement a 7-year pilot program. During the first
				year of the program, the nonprofit organization shall plan for the successful
				implementation of the program. In implementing the program, the organization
				shall recruit recent graduates of 4-year institutions of higher education, who
				commit to serving for 2 terms of service described in section 139(b)(1), as
				coaches to high-achieving high school students who are low-income students or
				middle-income students.
						(2)Responsibilities
				of nonprofit organizationsThe nonprofit organization
				shall—
							(A)recruit and
				select a total of 100 coaches described in paragraph (1) through a highly
				selective national process;
							(B)provide
				preservice training to the coaches through a rigorous summer training
				session;
							(C)place the coaches
				in high schools—
								(i)that have large
				numbers of students described in paragraph (1);
								(ii)where students
				described in paragraph (1) have, historically, attended college at low rates;
				and
								(iii)that,
				collectively, are within not more than 5 school districts;
								(D)provide ongoing
				support and professional development for the coaches; and
							(E)provide the
				coaches with the benefits described in section 140.
							(3)Matching
				requirementThe Corporation may not award a contract to an
				organization under paragraph (1) unless that organization agrees that, with
				respect of the costs to be incurred by the organization in carrying out the
				program for which the contract was awarded, the organization will make
				available (directly or through donations from public or private entities)
				non-Federal contributions in an amount equal to not less than $3 for every $1
				of Federal funds provided under the contract.
						(4)Responsibilities
				of coachesEach coach placed in a high school under this section
				shall—
							(A)work with all
				personnel and staff at the school to build a strong college-going culture
				within the school for all students in the school;
							(B)work with a
				cohort of not less than 25 and not more than 50 students described in paragraph
				(1), beginning in their freshman year of high school, to—
								(i)provide guidance
				to ensure the students enroll and succeed in courses for college-bound
				students;
								(ii)assist the
				students and their parents in understanding the college application and
				admissions processes;
								(iii)provide access
				to information about, and assist the students and their parents in
				understanding, the college financial aid process, including assistance in
				completing the Free Application for Federal Student Aid and applying for
				scholarships for which the students are eligible;
								(iv)aid, and monitor
				the efforts of, each such student in selecting, enrolling in, and persisting in
				the institutions of higher education that best meet the student’s educational
				and social needs and support the student’s intellectual and social
				development;
								(v)assist, and
				monitor the efforts of, the students in completing multiple college
				applications;
								(vi)connect the
				students with appropriate summer academic enrichment programs, including
				tutoring and test preparation programs and other academic opportunities, to
				develop academic skills appropriate for college-bound students and enrich the
				academic experiences of the students in the cohort; and
								(vii)connect the
				students with summer internships and community service opportunities;
				and
								(C)(i)monitor the academic
				performance and social adjustment of the students in the cohort once the
				students enter their freshman year at an institution of higher education;
				and
								(ii)ensure those students are
				connected to needed support services at the institution of higher
				education.
								(5)Evaluation
							(A)In
				generalThe Corporation shall award a contract to an independent
				agency with expertise in evaluating trends in student achievement to study the
				effects of the program carried out under this section on the achievement of
				participating students, and students in high schools participating in the
				program.
							(B)MeasurementThe
				evaluation described in subparagraph (A)—
								(i)shall
				compare—
									(I)participating
				high-achieving high school students who are low-income students or
				middle-income students, to similar high school students not participating in
				the program; and
									(II)all students in
				high schools participating in the program, to all students in similar high
				schools not participating in the program; and
									(ii)shall include
				measurements of—
									(I)academic
				achievement on the student academic assessments described in section 1111(b)(3)
				of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6311(b)(3));
									(II)high school
				graduation rates;
									(III)student
				attendance rates;
									(IV)rates of
				students taking Scholastic Aptitude Tests or ACT tests;
									(V)rates of students
				completing honors, Advanced Placement, or International Baccalaureate courses,
				if available;
									(VI)student rates of
				enrollment, persistence, and attainment in institutions of higher education;
				and
									(VII)success with
				respect to any other academic factor the Corporation determines is
				necessary.
									(6)Building on the
				coach pilot programIf the evaluation under paragraph (5)
				demonstrates that the program carried out under this section was effective in
				improving student achievement, as measured by the indicators described in
				paragraph (5)(B)(ii), the Corporation, in collaboration with the agency
				described in paragraph (5)(A), shall develop a plan to include in the program
				as many students described in paragraph (1) as
				possible.
						.
		4.Educational
			 awards
			(a)National
			 service position eligible for national service educational
			 awardSection 123 of the National and Community Service Act of
			 1990 (42 U.S.C. 12573) is amended—
				(1)by redesignating
			 paragraph (7) as paragraph (8); and
				(2)by inserting
			 before paragraph (8) the following:
					
						(7)A position
				involving service as a coach under section
				198E.
						.
				(b)Reservation of
			 approved positionsSection 129 of the National and Community
			 Service Act of 1990 (42 U.S.C. 12581) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 The Corporation and inserting the following:
						
							(1)VISTA
				volunteers and Civilian Community Corps participantsThe
				Corporation
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)CoachesThe
				Corporation shall ensure that each individual selected by a nonprofit
				organization during a fiscal year as a coach under section 198E shall receive
				the national service educational award described in subtitle D if the
				individual satisfies the eligibility requirements for the award. Funds for
				approved national service positions required by this paragraph for a fiscal
				year shall be deducted from the funds appropriated under section
				501(a)(2)(B)(ii).
							;
				and
					(2)in subsection
			 (f)—
					(A)by inserting
			 before The Corporation the following:
						
							(1)In
				general
							;
				and
					(B)by striking the
			 second sentence and inserting the following:
						
							(2)AdjustmentsThe
				Corporation is authorized to make necessary and reasonable adjustments to the
				program rules—
								(A)relating to
				coaches described in subsection (b)(2), if appropriations under section
				501(a)(2)(B)(ii) are insufficient to provide the maximum allowable national
				service educational awards under subtitle D for all those coaches who are
				eligible for such an award; and
								(B)relating to
				participants (other than such coaches), if appropriations under section
				501(a)(2)(A) are insufficient to provide the maximum allowable national service
				educational awards under subtitle D for all those participants who are eligible
				for such an
				award.
								.
					(c)Term of
			 serviceSection 139(b) of the National and Community Service Act
			 of 1990 (42 U.S.C. 12593(b)) is amended by adding at the end the
			 following:
				
					(4)Multiple terms
				of serviceAn individual who serves as a coach under section 198E
				for a period including 2 terms of service described in paragraph (1), and
				satisfies the eligibility requirements described in paragraph (1) for each
				term, shall—
						(A)for purposes of
				this subsection, be considered to have served for 2 terms of 1 year; and
						(B)receive a
				national service educational award under section 147(a) for each of the 2 terms
				of
				service.
						.
			5.Authorization of
			 appropriationsSection
			 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C.
			 12681(a)(2)) is amended—
			(1)in subparagraphs (A) and (B), by inserting
			 (other than assistance described in subparagraph (B)(i)) after
			 H of title I;
			(2)in subparagraph
			 (A), by inserting (other than awards described in subparagraph
			 (B)(ii)) after subtitle D of title I;
			(3)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(4)by inserting
			 after subparagraph (A) the following:
				
					(B)Coach pilot
				program
						(i)Financial
				assistanceThere are authorized to be appropriated to provide
				financial assistance under section 198E, such sums as may be necessary for each
				of fiscal years 2009 through 2014.
						(ii)National
				service positions for coachesThere are authorized to be
				appropriated to provide national service educational awards under subtitle D of
				title I for coaches under section 198E, such sums as may be necessary for each
				of fiscal years 2009 through
				2014.
						.
			
